The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2015

                                       No. 04-15-00753-CR

                                      Omar Benitez ARIAS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5459
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
       The court reporter’s record was due November 23, 2015, but was not filed. On
December 7, 2015, this court notified the court reporter the record was late. The court reporter
responded to our notice by stating the record was not filed because appellant has neither
requested, paid for, nor made arrangements to pay the reporter’s fee to prepare the record and
that appellant is not entitled to the record without paying the reporter’s fee for preparing the
record. We note that according to our records, appellant is represented on appeal by retained
counsel, Leonard Martinez.

        Accordingly, we ORDER appellant to provide written proof to this court on or before
December 21, 2015 that he has requested the reporter’s record and either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is
entitled to have the reporter’s record furnished without charge. See TEX. R. APP. P. 20.2. If
appellant fails to respond within the time provided, appellant’s brief will be due thirty days after
the date the clerk’s record is filed in this court, and the court will only consider those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).

        We order the clerk of this court to serve copies of this order on all counsel, the district
clerk, and the court reporter.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court